EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph P. Carrier on 10 March 2022.

The application has been amended as follows: 

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 12A and 12B will have the .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:A casting device that includes a mold having an insert die,
the insert die being a sintered product made from a powder whose main material contains at least one of tungsten, molybdenum and tungsten carbide, and


 closest art is Umehara et al. (hereinafter “Umehara”; listed in the IDS filed 25 May 2021).
Umehara teaches:
a die or mold (either lower mold 721 or upper mold 722, see Fig. 1) being a sintered product made from a powder whose main material contains at least one tungsten carbide (see 3:29-4:26 and 5:15-50), and
the sintered product having a passage (channel 111 in the lower mold 721 or channel 121 in the upper mold 722, see Fig. 1) therein such that a cooling medium which is used for forced cooling flows in the passage (see 3:5-14).

Umehara fails to teach a casting device that includes a mold having an insert die,
the insert die being a sintered product made from a powder whose main material contains at least one of tungsten, molybdenum and tungsten carbide, and
the sintered product having a gas passage therein such that the gas which is used for forced cooling flows in the gas passage. Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 2-8: Depend either directly or indirectly from claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        11 March 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735